Criminal Case Template







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  ANTONIO SEPEDA

§

§

§

§

§


No. 08-04-00334-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS




MEMORANDUM OPINION

           Relator Antonio Sepeda has filed a petition for writ of mandamus, seeking to
compel the trial court to rule on a motion.  Sepeda claims that he sent the trial court a
motion, a self-addressed stamped envelope, and a cover letter, asking the district clerk to
return a file-stamped copy of the motion to him.  He has received no response from the
clerk or the court.  Attached to the petition are copies of the motion and cover letter, as
well as a document purporting to be from the prison librarian, stating that a letter from
Sepeda to the district clerk was sent on September 1, 2004.  Sepeda certified under
penalty of perjury that all of the statements in his petition and the documents attached to
the petition are true and correct.
           Based on Sepeda’s petition and attachments, we ordered the trial court to file a
written status report, documenting the status of any motions it has received from Sepeda. 
In compliance with our order, the trial court has informed this Court that nothing has been
filed by Sepeda since April 10, 2003.  In light of the trial court’s response, the petition for
writ of mandamus is denied.
 
                                                                  SUSAN LARSEN, Justice
December 30, 2004

Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.